Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 48, 52-56, 89 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Razumov (US Pub App 2014/0133943).

Regarding claim 48, Razumov discloses carrier (10) for holding a plurality of multi-receptacle units (206), each multi- receptacle unit including a plurality of receptacles connected to each other in a side-by-side arrangement (Fig.9), wherein the carrier comprises: 
a pair of parallel support rails (202) for slidably supporting the multi-receptacle units thereon with at least one of the receptacles of each multi-receptacle unit disposed between the support rails (Fig.9), and 
a resilient tab (26) associated with each support rail and configured to releasably retain the multi-receptacle units on the support rails (Fig.13).  

Regarding claim 52, Razumov further discloses a carrier base comprising a first end, a second end (Fig.1), and a connecting portion (18) extending between the first end and the 

Regarding claim 53, Razumov further discloses the support rails are attached to opposed edges of the connecting portion (Fig.7).  

Regarding claim 54, Razumov further discloses a carrier base with one or more locator holes formed in the bottom of the carrier base (slots, Para.40).   

Regarding claim 55, Razumov further discloses one locator hole at a first end of the carrier base and a locator slot at a second end of the carrier base (slots, Para.40).  

Regarding claim 56, Razumov further discloses two locator holes at a first end of the carrier base and two locator slots at a second end of the carrier base (slots, Para.40).   

Regarding claim 89, Razumov further discloses two locator holes at a first end of the carrier base and two locator slots at a second end of the carrier base (slots, Para.40).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 49-50 rejected under 35 U.S.C. 103 as being unpatentable over Razumov (US Pub App 2014/0133943) in view of Gordon (US 3,104,059).

Regarding claim 49, Razumov does not further specifically disclose each resilient tab is disposed at the end of a serpentine spring.  
Gordon teaches a method of transporting carriers (Para.83) wherein serpentine spring portions are provided under a rail (Fig.3, Col.2, line 65 – Col.3, line 3).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Razumov in view of Gordon to use a serpentine spring since it is known to be a mechanism that provides resilient support.

Regarding claim 50, Razumov further teaches each serpentine spring is an integral portion of each associated support rail (Gordon, Fig.3).  

Claim 51 rejected under 35 U.S.C. 103 as being unpatentable over Razumov (US Pub App 2014/0133943) in view of Eidsmore (US Pub App 2021/0053780).

Regarding claim 51, Razumov does not further specifically disclose the support rails are made from spring steel.  
Eidsmore teaches a loading system for loading bins in a truck wherein a spring steel latch is installed in the transfer rail that latches the transfer rail to the upper axle of the front outer leg during dump mode. The spring tension is sufficient to hold the transfer rail against the upper leg bearing during dump but releases when the power load is lifted straight up and down (Fig.75) (Para.51).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ganapathi, Austrheim, Ahmann, Fosnight, Frissenbickler, Calomino, Wu and Worsley further disclose elements of carriers for holding a plurality of multi-receptacle units.  Donkin, Pourzand and Shafir further disclose elements of serpentine springs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652